Citation Nr: 0820641	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-29 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the right second metatarsal, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from April 1959 to March 1961.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2005 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Wilmington, 
Delaware.


FINDING OF FACT

The veteran's right foot disorder neither approximates a 
moderately severe malunion or nonunion of the tarsal or 
metatarsal bones, nor does it approximate a moderately severe 
foot injury.


CONCLUSION OF LAW

The requirements are not met for a rating in excess of 10 
percent for traumatic arthritis of the right second 
metatarsal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.71a, Diagnostic Codes 5283, 5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application.  In a January 2005 pre-decision letter, VA 
informed the veteran of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  VA did 
fail to fully comply with the provisions of 38 U.S.C.A. § 
5103 in the January 2005 pre- rating decision VCAA letter, in 
that it only informed the veteran that he needed to show his 
right foot disorder had increased in severity to prove 
entitlement to a higher rating.  The record, however, shows 
that any prejudice caused by the failure to inform the 
veteran of the rating criteria applicable to his claim was 
cured by the fact that VA notified the veteran in a March 
2006 letter of all pertinent notice except the specific 
rating criteria.  The July 2006 Statement of the Case 
informed the veteran of the specific rating criteria which 
would provide a basis for an increased rating.

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording a VA 
examination.  The March 2006 letter and the statement of the 
case both essentially informed him of the need to submit all 
pertinent evidence in his possession.  The claim was not 
readjudicated after the March 2006 letter.  The Board notes, 
however, that the veteran's April 2006 response to the letter 
advised the RO that he had no further evidence to submit.  
Hence, readjudication is not in order.  Medrano v. Nicholson, 
21 Vet. App. 165, 170-71 (2007) (There is nothing to review 
if no additional evidence is submitted).

The veteran was been afforded a meaningful opportunity to 
participate in the adjudication of the claim, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorder at issue.  He 
was provided the opportunity to present pertinent evidence in 
light of the notice provided.  Thus, the purpose of an 
adequate VCAA notice was not frustrated.  Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  In light of the March 
2006 letter and the Statement of the Case, the Board finds a 
reasonable claimant would be aware of the rating criteria 
applicable to the claim in question.  In sum, there is not a 
scintilla of evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.

Veteran's Assertions

In his December 2004 claim for an increase, the veteran noted 
that he no longer was able to continue his then current 
employment at Wal-Mart, as that employer only allowed one 15 
minute break every four hours, and he could not remain on his 
feet for that period of time.  Until approximately 2001, he 
worked as a mechanical designer, which was a desk job.



General Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, while in active service, the veteran sustained 
simple fractures of the 2nd, 3rd, and 4th, right foot 
metatarsal bones.  An April 1961 rating decision granted 
service connection for the residuals of the fractures and 
evaluated the disorder under Diagnostic Code 5283.  38 C.F.R. 
§ 4.71a.  The current 10 percent evaluation was assigned in a 
March 1962 rating decision.

Upon receipt of the January 2005 VA examination report, the 
RO changed the designation of the veteran's right foot 
disorder from residuals of right foot fracture to traumatic 
arthritis but still rated the disorder under Diagnostic Code 
5283.  This Code rates malunion or non-union of the tarsal or 
metatarsal bones.  Moderate pathology warrants a 10 percent 
rating; moderately severe, 20 percent; and, severe malunion 
or non-union warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5283.  Given the findings on 
examination, the Board finds the veteran's right foot 
disorder more nearly approximates his current 10 percent 
rating.

At the January 2005 examination, the veteran told the 
examiner that, during periods of bad weather or during 
prolonged standing, he experienced 10/10 pain on a scale of 1 
to 10.  He denied weakness, stiffness, swelling, heat, or 
redness, but he did endorse some fatigability and 
questionable lack of endurance.  The primary treatment he 
reported was that he purchased arch supports, and they did 
provide some relief.  His symptoms did not impact his 
activities of daily living, but he noted that they did cause 
him to quit his job because he could not stand for a long 
period of time.  He denied any prior surgery or current 
treatment, including bed rest.

Physical examination revealed passive dorsiflexion of the 
foot and ankle of 90 degrees and passive plantar flexion of 
40 degrees.  Active dorsiflexion was 100 degrees and plantar 
flexion 50 degrees.  The first right metatarsophalangeal 
joint manifested 30 degrees of passive dorsiflexion and 
plantar flexion.  Active dorsiflexion and plantar flexion 
were 40 degrees.  The examiner noted that he was unable to 
elicit pain anywhere on the veteran's foot.  He also noted an 
exostosis present on the base of the first metatarsal and 
first metatarsal cuneiform joint.  (Exostosis is a cartilage-
capped bony projection from a bone.  Steadman's Medical 
Dictionary, p. 631, 27th Edition (2000)).  No edema was 
noted, and the examiner did not observe any gait or 
functional limitation on either standing or walking.  No 
calluses were present, and there were no unusual shoe wear 
patterns.  Dorsalis pedis and a posterior tibial pulse was of 
a grade of 2/4.  Ankle stability was fair, and heel, toe, 
supination and pronation on gait were fair.  There was mild 
pronation on stance.  

X-rays showed a possible old fracture healed fracture of the 
shaft of the second right metatarsal and degenerative 
changes, possible old fracture at the base of the first 
metatarsal and medial cuneiform.  The diagnosis was arthritic 
changes secondary to trauma and an exostosis on the foot.

Traumatic arthritis is rated under Diagnostic Code 5003 as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the joint involved.  If the limitation of motion of the 
joint involved is noncompensable, a rating of 10 percent is 
applicable.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, but with X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups and 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  With X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, a 
10 percent rating is assigned.  Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Interestingly, none of the rating codes for the foot are 
based on limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276 through 5284.  In any event, findings 
on examination, including X-rays, did not reveal any tarsal 
or metatarsal malunion or nonunion.  Thus, there is no 
factual basis for a higher rating under Diagnostic Code 5283.  
38 C.F.R. § 4.71a.

Neither did the findings on examination note any claw foot 
pathology, such as hammer toes, very painful callosites, or 
the like, that would meet or approximate a higher rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5278.  In light of 
the fact the veteran's primary symptomatology is pain 
secondary to degenerative changes, his rating under 
Diagnostic Code 5003 is deemed compensation for his pain.  A 
higher rating is not indicated, as there is no evidence of 
more than one affected major joint with occasional 
incapacitating episodes.  38 C.F.R. § 4.71a, Diagnosis Code 
5003.  The Board notes the veteran's assertions that, though 
the examination may not have elicited pain, he in fact 
experiences constant pain if he stands for prolonged periods.  
He also noted that he did not wear the shoes he wears on a 
daily basis, and that it is why his shoes did not show 
evidence of abnormal wear.  In response to an RO letter, the 
veteran noted that, even when wearing arch supports, he still 
experienced pain after approximately two hours of standing.  
Thus, the veteran asserts, he should be rated higher.

The Board notes the veteran's assertions of pain but also 
must note the objective findings on examination.  In light of 
the fact the examiner assessed the veteran's pronation on 
stance as mild, and his ankle stability, supination and 
pronation gait as fair, the claimant's right foot disorder 
does not meet or approximate a higher rating under Diagnostic 
Code 5284 for moderately severe other foot injury.  38 C.F.R. 
§ 4.7.  Thus, the disorder most nearly approximates a 10 
percent rating.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5283.

The Board notes the veteran's reported history that he had to 
quit his job due to his inability to stand for prolonged 
periods, and that he has been unable to find another 
primarily sedentary-type job.  Other than this bare 
allegation, however, he has submitted no evidence showing 
that he has been denied work because of difficulty standing.  
Moreover, there is nothing in the record to distinguish this 
case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  Thus, the assigned 10 percent schedular rating 
already adequately addresses, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected right foot disorder.  See 38 
C.F.R. § 4.1.  Further, there is no evidence revealing 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds no basis on which to refer the 
veteran's claim for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1).  

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an increased rating for right foot disorder is 
denied



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


